 

EXHIBIT 10.5



 

SUBLEASE

 

THIS SUBLEASE is made this 31st day of October, 2013, by and between Harvard
Bioscience, Inc., a Delaware corporation with an address at 84 October Hill
Road, Holliston, MA 01746 (“Sublessor”), and Harvard Apparatus Regenerative
Technology, Inc., a Delaware corporation with an address at 84 October Hill
Road, Holliston, MA 01746 (“Sublessee”).

 

WHEREAS, Sublessor is tenant under a lease of the Premises (hereinafter defined)
dated as of December 30, 2005, with Seven October Hill, LLC, a Massachusetts
limited liability (the “Prime Lessor”), as amended by that certain Amendment No.
1 dated as of June 1, 2006 and that certain Amendment No. 2 dated as of May 22,
2010 (collectively, the “Prime Lease”), whereby Sublessor leases approximately
61,570 square feet and constitutes approximately 55.0% of space in the Building
(as defined herein) (the “Prime Space”).

 

WHEREAS, Sublessee desires to sublease a portion of the Prime Space from
Sublessor.

 

NOW, THEREFORE, it is mutually agreed by and between the parties as follows:

 

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the Prime Lease.

 

1.PREMISES AND SUBLESSEE’S PROPORTIONATE SHARE

 

In consideration of the rent prescribed herein and of the performance by
Sublessee of the terms, covenants and agreements herein contained to be kept and
performed by Sublessee, Sublessor hereby demises and leases to Sublessee certain
space located on the Upper Level and Lower Level of that certain building
located at of 84 October Hill Road (Building #7) (the “Building”), which
premises are more particularly described in Exhibit A attached hereto and
incorporated herein by reference (the “Premises”), together with the right in
common with others entitled thereto to use the hallways and stairways in the
Building and in the Prime Space for purposes of ingress to and egress from the
Premises, those certain restrooms indicated on Exhibit A, and the Common Areas.
The parties acknowledge and agree that, after having had a satisfactory
opportunity to review and inspect the Building and the Premises, the Premises is
deemed to be 16,963 Rentable Square Feet for purposes of this Sublease.

 

“Tenant’s Proportionate Share of the Premises” shall be 27.55 15.15%, which is
the percentage obtained by dividing the rentable square feet in the Premises
(16,963) by the rentable square feet in the Prime Space (61,570). Sublessor and
Sublessee stipulate that the number of rentable square feet in the Prime Space
and in the Premises set forth above shall be binding upon them.

 

 

 

 

2.SUBJECT TO PRIME LEASE.

 

Sublessor represents and warrants that a true and correct copy of the Prime
Lease has as of the date of this Sublease, been delivered to Sublessee. This
Sublease is subject and subordinate to the Prime Lease, which Prime Lease is
incorporated herein by this reference, and by execution hereof Sublessee
acknowledges receipt of a copy of the same. If the Prime Lease terminates for
any reason, this Sublease shall terminate. Except for the terms set forth in
this Sublease which are inconsistent with the terms of the Prime Lease, all the
terms, covenants and conditions contained in the Prime Lease shall be applicable
to this Sublease with the same force and effect as if Sublessor were the
landlord under the Prime Lease and Sublessee were the tenant thereunder, except
that Sublessor’s option to extend the original term is not applicable under this
Sublease. In case of any breach hereof by Sublessee, Sublessor shall have all
the rights against Sublessee as would be available to the landlord against the
tenant under the Prime Lease if such breach were by the tenant thereunder.
Sublessee expressly covenants and agrees not to do or permit to be done any act
or thing in violation of the Prime Lease nor to require Sublessor to do or
perform any act or thing not authorized or permitted by the terms of the Prime
Lease. Provided Sublessee pays all amounts due to Sublessor hereunder, Sublessor
shall timely pay all rent and other amounts due to the Prime Lessor, and subject
to the terms and provisions of this Sublease, provided Sublessee is not in
default hereunder, Sublessor shall not hinder or disturb Sublessee’s quiet
enjoyment and possession of the Premises. If Sublessor fails to pay any amounts
due under the Prime Lease after notice thereof and reasonable opportunity to
cure, Sublessee may cure the same and may deduct any amounts so paid to the
Prime Lessor from amounts due to the Sublessor.

 

3.TERM

 

The initial term of this Sublease shall be for eighteen (18) months, commencing
on the date the Premises is delivered to Sublessee (the “Commencement Date”),
and terminating on the last day of the eighteenth full month thereafter (the
“Term”). The definition of “Term” hereunder shall also mean and include any
extensions of the such term, as set forth in Section 4, below.

 

4.EXTENSION TERMS.

 

So long as (i) there shall not exist any default by Sublessee hereunder or any
event which, with notice or the passage of time shall constitute a default, and
(ii) neither party has provided the other a notice of termination of the
Sublease within one hundred eighty (180) days prior to termination of the then
current Term this Sublease shall be automatically extended for additional
successive twelve (12) month periods, provided however, that notwithstanding the
aforesaid, in no event shall the Term hereunder be extended beyond expiration of
the Extended Term of the Prime Lease (May 31, 2017), unless such Extended Term
is further extended under the Prime Lease. Except for the payment of rent as set
forth in Section 5 hereof, any extension Term shall be upon the same terms,
covenants and conditions as set forth herein for the Term.

 

-2-

 

  

5.RENTAL

 

Commencing as of the Commencement Date, Sublessee shall pay rent in the amount
equal to the following Base Rent then in effect for the entire Premises:

 

Dates:  Monthly Base Rent Per Square Foot          Commencement Date to May 31,
2014  $7,491.78 $ 5.30psf triple net           June 1, 2014 to May 31, 2015 
$7,845.17 $ 5.55psf triple net           June 1, 2015 to May 31, 2016 
$8,198.55 $ 5.80psf triple net           June 1, 2016 to May 31, 2017 
$8,481.27 $ 6.00psf triple net

 

6.PAYMENTS

 

All payments are to be made to the order of: Harvard Bioscience, Inc., and
delivered to such payee at 84 October Hill Road, Holliston, MA 01746, Attn:
Controller or as otherwise directed by Sublessor in a writing to Sublessee.

 

7.ADDITIONAL RENT, UTILITIES AND CLEANING

 

In addition to the rental provided herein, Sublessee covenants and agrees to pay
to Sublessor, as “Additional Rent” hereunder, Tenant’s Proportionate Share of
the Operating Costs and Taxes that Sublessor has to pay the Prime Lessor under
the Lease. Sublessor shall provide Sublessee, within five (5) business days of
receipt by Sublessor, a copy of any invoice provided by the Prime Lessor with
respect to Operating Costs and Taxes, and the Sublessee shall pay its
Proportionate Share thereof (or of any lessor amount if disputed by the
Sublessor) on or before the date that the Sublessor is required to make such
payment to the Prime Lessor.

 

In addition, unless the Sublessee utilities are separately metered and billed by
the Landlord or the utility company, in which case the Sublessee shall timely
pay for such amounts that are due and owing, Sublessee covenants and agrees to
pay to Sublessor the Tenant’s Proportionate Share of the utility charges that
the Sublessor incurs in accordance with Section 8 of the Prime Lease. Sublessor
shall provide Sublessee, within five (5) business days of receipt by Sublessor,
a copy of any invoice provided with respect to the utilities, and the Sublessee
shall pay its Proportionate Share thereof (or of any lessor amount if disputed
by the Sublessor) on or before the date that the Sublessor is required to make
such payment to the applicable party.

 

-3-

 

 

In addition, unless the Sublessee independently obtains and pays for cleaning
services for the Premises, the Sublessee covenants and agrees to pay to
Sublessor the Tenant’s Proportionate Share of the cleaning charges that the
Sublessor actually incurs with respect to cleaning of the Prime Space, including
the Premises. Sublessor shall provide Sublessee, within five (5) business days
of receipt by Sublessor, a copy of any invoice provided with respect to the
cleaning, and the Sublessee shall pay its Proportionate Share thereof (or of any
lessor amount if disputed by the Sublessor) on or before the date that the
Sublessor is required to make such payment to the applicable party.

 

Sublessee shall be reimbursed, or a credit shall be applied toward future
Additional Rent, and utility or cleaning costs, in the amount of any overpayment
of such amounts, as and in the manner as Sublessor is reimbursed or credited
pursuant to the terms of the Prime Lease or otherwise. Sublessee understands
that some monthly charges are based on estimates and agrees to pay its
proportionate share of any true-up charges for operating costs and real estate
and other charges pertaining to the period.

 

8.USE

 

The Premises shall be used by Sublessee for office, warehouse, distribution and
light manufacturing use as permitted by the zoning by-laws of the Town of
Holliston by Sublessee and for no other purposes. Sublessee shall comply with
any directive of any governmental authority with respect to Sublessee’s use or
occupancy of the Premises. Sublessee shall not do or permit anything in or about
the Premises which will in any way damage the Premises, obstruct or interfere
with the rights of other tenants or occupants of the Building, or injure or
annoy them, or use the Premises or allow them to be used for any unlawful
purpose. Sublessee shall not cause, maintain or permit any nuisance in, on or
about the Premises, or commit or allow any waste in or upon the Premises.
Sublessee shall not use the Premises for any purpose which would increase the
cost of any insurance carried by Sublessor nor do or suffer to be done upon
Premises anything which may make void or voidable any policy of insurance
thereon.

 

9.REPAIRS AND MAINTENANCE

 

Sublessee shall keep in good order, condition and repair the interior portion of
the Premises and shall keep the Premises in a first-class tenantable and
attractive condition during the Term of this Sublease. All repairs made by
Sublessee shall be equal in quality and class to the original work. Sublessee
shall repair all broken glass and shall at all times keep the Premises free and
clear of all rubbish, debris and litter.

 

10.ALTERATIONS BY SUBLESSEE

 

Sublessee shall not make any alterations, decorations, additions, or
installations or improvements in and to the Premises (“Alterations”) without
first obtaining Sublessor’s prior written consent. All work on any Alterations
shall be done at reasonable times in a first-class workmanlike manner, by
contractors for whom Sublessee shall provide Sublessor with evidence of
contractor’s insurance and contractor’s performance and payment bond
satisfactory to Sublessor, approved in writing by Sublessor in accordance with
plans and specifications approved by Sublessor. All work shall be done so as to
minimize interference with other tenants and with operation of the Building. All
Alterations affixed to the Premises shall become part thereof, without
compensation to Sublessee, at the end of the Term. Sublessee shall be
responsible for all cost of all Alterations, including costs of space planning.
As an essential and bargained-for condition of this Sublease, Sublessee agrees
that it will place the Premises in the condition required by the terms of the
Prime Lease at the end of the Term, or such other condition as the Prime Lessor
shall approve in writing, including removal of any improvements from or repairs
required for the Premises under the Prime Lease, two (2) days prior to the end
of the Term of this Sublease, and Sublessor shall have access to the Premises at
such time to inspect the condition of the Premises.

 

 

-4-

 

  

11.INSURANCE

 

(a)          Sublessee shall maintain the following insurance throughout the
Term: (i) property insurance including fire, extended coverage, vandalism,
malicious mischief and all-risks coverage upon all property owned by Sublessee,
its employees or invitees and located in the Building, in the full replacement
cost thereof; (ii) Comprehensive Public Liability Insurance to include personal
injury, bodily injury, broad form property damage, premises/operations, owner’s
protective coverage, blanket contractual liability, in limits not less than Two
Million Dollars ($2,000,000.00), inclusive with a deductible not to exceed One
Hundred Thousand Dollars ($100,000.00); and (iii) any other forms of insurance
as Sublessor may reasonably require from time to time in form, in amounts, and
for insurance risks against which a prudent tenant would protect itself.

 

(b)          All policies shall be taken out with insurers acceptable to
Sublessor, in form satisfactory to Sublessor, and shall (i) include Sublessor as
additional insured, as their interests may appear, (ii) contain a waiver of any
right of subrogation against Sublessor, its agents, employees, and
representatives which might arise for any reason, (iii) contain a
cross-liability endorsement, and (iv) contain a provision that any coverage
afforded thereby shall be primary and noncontributing with respect to any
insurance carried by Sublessor, and any insurance carried by Sublessor shall be
excess and noncontributing. Sublessee shall provide certificates of insurance in
form satisfactory to Sublessor before occupancy of the Premises, and shall
provide certificates evidencing renewal at least ten (10) days before the
expiration of any such policy. All policies shall contain an endorsement
requiring at least thirty (30) days’ prior written notice to Sublessor and any
mortgagee of Sublessor prior to any material change, reduction, cancellation or
other termination.

 

(c)          Upon termination of this Sublease pursuant to any casualty,
Sublessee shall retain any proceeds attributable to Sublessee’s personal
property and Alterations not affixed to the Premises and Sublessee shall
immediately pay to Sublessor any insurance proceeds received by Sublessee
relating to any Alterations affixed to the Premises, unless Sublessor has
required their removal.

 

12.INDEMNIFICATION

 

Sublessee shall indemnify and hold Sublessor harmless from and against any and
all claims, actions, damages, liability and expense in connection with loss of
life, personal injury and damage to property arising from or out of the
occupancy or use by Sublessee of the Premises or any part thereof, or occasioned
wholly or in part by any act or omission of Sublessee, its agents, contractors
or employees. This provision shall survive any termination of this Sublease.

 

-5-

 

 

13.SUBORDINATION

 

Sublessee hereby agrees that this Sublease and all of Sublessee’s right, title
and interest hereunder shall be subject, subordinate and inferior to the lien of
any and all mortgages of the Premises now on or hereafter to be placed on the
Premises, and to any and all terms and conditions therefor.

 

The subordination of this Sublease to any such mortgage shall be automatic and
self-operative, and no special instrument of subordination shall be necessary.
Promptly upon request of Sublessor, Sublessee shall execute, acknowledge and
deliver to Sublessor any and all instruments necessary or proper to evidence
such subordination. If Sublessee fails to do so within ten (10) days of request,
in addition to any other remedy available to Sublessor, Sublessor may execute,
acknowledge, and deliver the same as the attorney-in-fact of Sublessee and in
Sublessee’s name, place and stead and Sublessee hereby irrevocably makes,
constitutes and appoints Sublessor, its successors and assigns, with full power
of substitution, to so execute, acknowledge and deliver such instruments.
Sublessee shall not suffer or permit any liens to be recorded or filed against
the Premises and shall undertake to cause any such liens so filed or recorded to
be immediately discharged. Sublessee shall not withhold its consent to changes
or amendments to this Sublease requested by a mortgagee of Sublessor, so long as
such changes do not materially alter the rights and obligations of the parties
hereto.

 

14.MUTUAL WAIVER OF SUBROGATION

 

Sublessor and Sublessee and all parties claiming under them hereby mutually
release and discharge each other from all claims and liabilities arising from,
or caused by any hazard covered by insurance on the leased property, regardless
of the cause of the damage or loss. Each party shall obtain from their insurers
any waivers or special endorsements, if required by their insurer to evidence
compliance with the aforementioned release.

 

15.ENTRY

 

Sublessor, its agents, employees and contractors shall have the right to enter
the Premises (a) three (3) months prior to the expiration of this Sublease at
reasonable times, (b) at any time in response to an emergency, (c) upon
reasonable notice to show the property to prospective subtenants, and (d) at any
reasonable time upon reasonable notice.

 

16.DEFAULT

 

The occurrence of any one or more of the following events shall constitute a
default hereunder by Sublessee:

 

(a)          The failure by Sublessee to make any payment of the rent or any
part thereof or of other sums payable by Sublessee hereunder at the times and
places herein fixed for the payment thereof and said default shall continue ten
(10) days (whether or not the payment of said rent shall have been demanded);



 

-6-

 

  

(b)          The vacation or abandonment of the Premises by Sublessee;

 

(c)          The failure by Sublessee to observe or perform any other of the
covenants herein contained or contained in the Prime Lease to be observed and
performed and said default shall continue for a period of fifteen (15) days
after notice to Sublessee (provided, however, that if the nature of Sublessee’s
default is such that more than fifteen (15) days are reasonably required for its
cure, then Sublessee shall not be deemed to be in default if Sublessee shall
commence such cure within said fifteen (15)-day period and thereafter diligently
prosecutes such cure to completion, which completion shall occur not later than
thirty (30) days from the date of such notice from Sublessor); or

 

(d)           If Sublessee shall make an assignment for the benefit of
creditors, or file a voluntary petition in bankruptcy or insolvency, or shall be
adjudged bankrupt, or if a permanent receiver of the property of Sublessee shall
be appointed or Sublessee shall be declared bankrupt or insolvent according to
law.

 

In the event of any such default, notwithstanding any license or waiver of any
former breach of covenant or consent in a former instance, in addition to all
rights afforded the Prime Lessor under the Prime Lease, it shall be lawful for
Sublessor thereupon or at any time thereafter, while such default, assignment,
insolvency, legal proceedings, desertion, vacancy or neglect shall continue to
be in effect, to terminate this Sublease and all of Sublessee’s interest
hereunder by (i) giving written notice to Sublessee of such termination and of
the effective date thereof (and, such notice having been given, this Sublease
shall cease and expire on the date named therein); if this Sublease is
terminated pursuant to the provisions of this subparagraph (i), Sublessee will
remain liable to Sublessor for damages in an amount equal to the rent and other
sums which would have been owing by Sublessee under this Sublease for the
balance of the Term, if this Sublease had not been terminated. Sublessor will be
entitled to either (a) collect such damages from Sublessee monthly on the days
on which the rent and other amounts would have been payable under this Sublease
if this Sublease had not been terminated, and Sublessor will be entitled to
receive such damages from Sublessee on each such day or (b) at Sublessor’s
option, the rent due for the balance of the Term shall immediately become due
and payable in full in its entirety and shall be discounted to present value
based upon a six percent (6%) rate; and/or (ii) at Sublessor’s option, without
demand or notice, and with or without process of law to enter upon and into the
Premises or any part thereof in the name of the whole, and to declare this
Sublease at an end and in such case expel Sublessee and those claiming under it
without being guilty of any manner of trespass, without prejudice, however, to
Sublessor’s claims for rent or other claims for breach of covenant hereunder, it
being expressly understood and agreed that this Sublease shall not continue or
inure to the benefit of any assignee, receiver or trustee in bankruptcy,
excepting at the option of Sublessor. Sublessee covenants that in the case of
the termination of this Sublease in any manner specified in the foregoing
proviso, Sublessee shall indemnify and save harmless Sublessor against all loss
of rent or other payments which it may suffer by reason of such termination.
This Section 16 shall survive termination of this Sublease.



 

-7-

 

 

Additionally, all sums due to Sublessor from Sublessee which are not paid when
due (due date shall not be extended by any periods of grace granted under this
Sublease), whether or not a default has occurred or been declared by Sublessor,
shall bear interest at the rate of fifteen percent (15%) per annum until paid in
full, payable to Sublessor.

 

17.ATTORNEY’S FEES

 

In the event either party brings suit to compel performance of, or to recover
damages for the breach of any covenant, condition or agreement contained herein,
the prevailing party shall be entitled to reasonable attorney’s fees in addition
to reasonable costs and necessary disbursements incurred as a result of such
suit.

 

18.ASSIGNMENT

 

Sublessee may not sublet or assign all or a any portion of the Premises during
the Term.

 

19.HOLDOVER

 

If Sublessee holds over in occupancy of the Premises after the expiration of the
Term, Sublessee shall become a tenant at sufferance only, at a rental rate equal
to twice the rent in effect at the end of such term, plus the amount of any
additional rental for which Sublessee is responsible hereunder, and shall be
otherwise subject to the terms and conditions herein specified, so far as
applicable, and shall be liable for all damages sustained by Sublessor on
account of such holding over. This Section shall not operate as a waiver of any
right of reentry provided in this Sublease, and Sublessor’s acceptance of rent
after expiration of the then existing term or earlier termination of this
Sublease shall not constitute consent to a holdover or result in a renewal. If
Sublessee fails to surrender the Premises upon the expiration of the then
existing term or earlier termination despite demand by Sublessor to do so,
Sublessee shall indemnify and hold Sublessor harmless from all loss or
liability, including, without limitation, any claim made by any succeeding
tenant resulting from such failure.

 

20.CERTIFICATES

 

At any time and from time to time, either party hereto on at least twenty (20)
days’ prior written request by the other, shall deliver to the requesting party
a statement in writing certifying this Sublease is unmodified and in full force
and effect (or if there shall have been modifications that the same is in full
force and effect as modified and stating the modifications) and the date on
which rent commenced to accrue and the date to which the rent and other charges
have been paid and stating whether or not, to the best knowledge of Sublessee,
Sublessor is in default in performance of any covenant, agreement or condition
contained in this Sublease or any condition exists which if continued would
constitute a default and, if so, specifying each such default or condition of
which Sublessee may have knowledge and stating whether or not Sublessee holds
any claim against Sublessor which might be set off against accruing rentals. The
party requesting the aforesaid statement shall bear the costs of document
preparation, including attorney’s fees, associated therewith.

 

-8-

 

 

21.LIMITATION ON LIABILITY

 

In consideration of the benefits accruing hereunder, Sublessee hereby covenants
and agrees that, in the event of any actual or alleged failure, breach or
default hereunder by Sublessor: (a) The obligations of Sublessor under this
Sublease do not constitute personal obligations of the individual directors,
officers or shareholders of Sublessor, and Sublessee shall not seek recourse
against the directors, officers or shareholders of Sublessor, or any of their
personal assets for satisfaction of any liability with respect to this Sublease;
and (b) Sublessee’s sole and exclusive remedy shall be against Sublessor’s
interest in the Building.

 

22.WAIVER

 

The failure of any party to insist upon strict performance of a covenant
hereunder or of any obligation hereunder, irrespective of the length of time for
which such failure continues, shall not be a wavier of such party’s right to
demand strict compliance in the future. No consent or wavier, expressed or
implied, to or of any breach or default in the performance of any obligation
hereunder, shall constitute a consent or waiver to or of any other breach or
default in the performance of the same or any other obligation hereunder. No
term or provision of this Sublease may be waived unless such wavier is in
writing and signed by the party against whom such wavier is sought to be
enforced.

 

23.SUCCESSION

 

This Sublease shall benefit and be binding upon Sublessor and Sublessee and
their respective heirs, legal representatives, successors and assigns.

 

24.NOTICES

 

All notices to either Sublessor or Sublessee shall be in writing and shall be
deemed to have been duly given, if mailed, by registered or certified mail,
return receipt requested, or, if by other means, when received by the other
party at the address as set forth herein, or such other addresses may hereafter
be furnished to the other party by like notice.

 

25.RECORDING

 

Sublessee shall not record this Sublease or notice thereof in any way in any
public office.

 

26.OTHER AGREEMENTS

 

This Sublease constitutes the entire understanding between the parties hereto
with respect to the transactions contemplated herein and this Sublease shall not
be modified except in a writing executed by all parties hereto.

 

27.GOVERNING LAW

 

The laws of the Commonwealth of Massachusetts shall govern the validity,
performance and enforcement of this Sublease. The invalidity or unenforceability
of any provision hereof shall not affect or impair any other provision.



 

-9-

 



 

28.CAPTIONS

 

Titles or captions of Sections contained in this Sublease are inserted only as a
matter of convenience and for reference, and in no way define, limit, extend or
describe the scope of this Sublease or the intent of any provision hereof.

 

29.SECURITY DEPOSIT

 

[Reserved]

 

30.ACCESS

 

Sublessee shall have access to the Premises twenty-four (24) hours per day,
seven (7) days per week.

 

31.COMPLIANCE WITH LAWS

 

Sublessee will comply with all laws, ordinances, orders, rules, regulations, and
other governmental requirements relating to the use, condition or occupancy of
the Premises, and all rules, orders, regulations and requirements of the board
of fire underwriters or insurance service office, or any other similar body,
having jurisdiction over the Building

  

[The remainder of this page is intentionally left blank]

 

-10-

 

  

IN WITNESS WHEREOF, the parties have executed this Sublease as of the day and
year first above written.

 

    SUBLESSOR:           HARVARD BIOSCIENCE, INC.       /s/ Maureen Glynn    
By: /s/ Jeffrey A. Duchemin Witness: Maureen Glynn       Name: Jeffrey A.
Duchemin         Title: Chief Executive Officer           SUBLESSEE:          
HARVARD APPARATUS REGENERATIVE     TECHNOLOGY, INC.       /s/ Maureen Glynn    
By: /s/ David Green Witness: Maureen Glynn       Name: David Green        
Title: Chief Executive Officer

 

 

 

  

Exhibit A

 

(Description/Depiction of the Premises)

  

[See attached]



 

 

 

  

[tpg13.jpg]

  

 

 

  

[tpg14.jpg]

  

 

